NUMBER 13-16-00507-CV

                                COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


          IN RE BARBARA PETROHAN AS MEMBER/MANAGER
           OF ANIMAL MEDICAL CENTER OF MCALLEN, L.L.C.


                         On Petition for Writ of Injunction.


                                        ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Per Curiam Order

       Relator, Barbara Petrohan as member/manager of Animal Medical Center of

McAllen, L.L.C., filed a petition for writ of injunction with a request for emergency relief in

the above cause on September 26, 2016. Through this original proceeding, relator seeks

to prevent the appointed receiver, Gil Peralez, from taking any action to manage, dissolve,

or wind up Animal Medical Center of McAllen, L.L.C. until relator’s appeal, currently

docketed in this Court as our cause number 13-16-00506-CV, has been finally

determined.
       The Court, having examined and fully considered the request for emergency relief,

is of the opinion that the request should be granted in part and denied in part. The request

for emergency relief is GRANTED insofar as we direct receiver Peralez to refrain from

taking any action to dissolve or wind up Animal Medical Center of McAllen, L.L.C. The

request for emergency relief is DENIED insofar far as we direct receiver Peralez to

conserve Animal Medical Center of McAllen, L.L.C. and its business and to avoid any

damage to the parties interested in this entity. This order will remain in effect pending

further order of this Court.

       The Court requests that the real party in interest, Robert Zamorano, or any others

whose interest would be directly affected by the relief sought, including but not limited to

receiver Peralez, file a response to the petition for writ of injunction on or before the

expiration of ten days from the date of this order.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
27th day of September, 2016.




                                             2